Citation Nr: 0424900	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  94-47 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to a total rating based on convalescence 
following surgery for a service-connected disability under 
the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from October 1964 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for a temporary total disability 
rating based on surgery (coronary artery bypass grafts) in 
January 1997.  At that time, service connection was in effect 
for "pericarditis with constr[i]ction and tricuspid 
stenosis," rated 30 percent disabling.  The temporary total 
disability rating was denied because the RO found the surgery 
was not for the service-connected heart condition but for an 
independent, non-service-connected condition: CAD.  The 
veteran appealed.

In December 1997, the veteran introduced the theory that his 
CAD resulted from the use of tobacco that began during 
service.  An October 1999 rating action denied service 
connection for CAD secondary to tobacco use.  In November 
1999, (before the notice letter) the veteran submitted a 
statement regarding his tobacco use claim.  The veteran was 
notified by letter in December 1999 of the October 1999 
denial of service connection.  

In June 2003, the Board remanded the case.  The Board noted 
that in denying service connection for CAD the RO had applied 
law that did not become effective until after the December 
1997 claim.  Later, the RO issued a statement of the case to 
the effect that the veteran had not filed a timely appeal as 
to the smoking issue.  However, the claim is for service 
connection for CAD.  The veteran has introduced a new theory 
to support that claim, but it is still the same claim, and it 
is still on appeal.  See Ashford v. Brown, 10 Vet. App. 120 
(1997).

Ultimately, the RO denied service connection for tobacco 
addiction, as well as service connection for CAD secondary to 
tobacco use.  Significantly, however, a supplemental 
statement of the case has not been issued regarding service 
connection for CAD with respect to the merits of the tobacco 
addiction theory.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  Send the veteran a current VCAA 
letter with respect to the tobacco 
addiction theory.

2.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status.  (The temporary total disability 
rating issue must be deferred as it turns 
on the service connection issue.)  If the 
benefits sought on appeal remain denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case addressing the issue of service 
connection for CAD due to tobacco use, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




